Case 1:20-cv-21990-JEM Document 1 Entered on FLSD Docket 05/12/2020 Page 1 of 6



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                    CASE NO.

 MARITZA Y. ARCHER,

        Plaintiff,

 v.

 PORTFOLIO RECOVERY ASSOCIATES, LLC,

       Defendant.
 _________________________________________/

                                       COMPLAINT
                                      JURY DEMAND

        1.     Plaintiff alleges violation of the Fair Debt Collection Practices Act, 15

 U.S.C. §1692 et seq. (“FDCPA”) and the Florida Consumer Collection Practices Act, Fla.

 Stat. §559.55 et seq. (“FCCPA”).

                              JURISDICTION AND VENUE

        2.     This Court has jurisdiction under 28 U.S.C. §§1331, 1337, 1367 and 15

 U.S.C. §1692k.Venue in this District is proper because Plaintiff resides here and

 Defendant mailed letters into this District.

                                          PARTIES

        3.     Plaintiff, MARITZA Y. ARCHER, is a natural person, and citizen of the

 State of Florida, residing in Miami-Dade County, Florida.

        4.     Defendant, PORTFOLIO RECOVERY ASSOCIATES, LLC, is a limited

 liability company formed under the laws of the State of Delaware and citizen of the State
Case 1:20-cv-21990-JEM Document 1 Entered on FLSD Docket 05/12/2020 Page 2 of 6



 of Delaware with its principal place of business at Suite 100, 120 Corporate Boulevard,

 Norfolk, Virginia 23502.

        5.       Defendant is registered with the Florida Department of State as a foreign

 limited liability company. Its registered agent for service of process is Corporation

 Service Company, 1201 Hays Street, Tallahassee, Florida 32301.

        6.       Defendant is registered with the Florida Office of Financial Regulation as a

 consumer collection agency.

        7.       Defendant regularly uses the mail and telephone in a business the principal

 purpose of which is the collection of debts by sending thousands of debt collection letters

 and filing thousands of court cases seeking to collect consumer debts annually.

        8.       Defendants sole source of income arises from debt collection.

        9.       Defendants only business is the collection of debts.

                                FACTUAL ALLEGATIONS

        10.      Over a decade ago, Plaintiff received a Walmart credit card issued by GE

 Money Bank, ("the Walmart card").

        11.      Plaintiff used the Walmart card to make purchases for her own personal,

 family and household use.

        12.      By late 2010, Plaintiff failed to make the payments on the Walmart card

 and the debt went into default with GE Money Bank.

        13.      On or about March 11, 2011, GE Money Bank charged off the Walmart

 card balance.




                                               2
Case 1:20-cv-21990-JEM Document 1 Entered on FLSD Docket 05/12/2020 Page 3 of 6



        14.      On or about March 31, 2011, GE Money Bank transferred, assigned or sold

 the Walmart card account to Defendant.

        15.      On or about February 25, 2014 Defendant filed suit against Plaintiff in

 Miami-Dade County seeking to collect the Walmart card debt. See Statement of Claim,

 attached as Exhibit "A."

        16.      On or about March 27, 2014 Defendant filed a voluntary dismissal with

 prejudice of the suit, attached as Exhibit "B."

        17.      As a result of the dismissal with prejudice the alleged debt was

 extinguished.

        18.      On or about March 17, 2020, Defendant sent Plaintiff a letter, ("the letter"

 or "collection letter"), attached as Exhibit "C".

        19.      The letter seeks to collect the extinguished debt.

        20.      The collection letter makes three separate offers to resolve the alleged debt.

        21.      The letter describes the three offers as "savings plans".

        22.      The representation that a "savings" could be had regarding a debt that was

 previously extinguished via dismissal with prejudice is false, deceptive and misleading.

        23.      There could never be a "savings" regarding a debt that no longer exists.

        24.      The letter falsely implies the existence of a debt.

        25.      The receipt of a letter on a long since extinguished debt, left Plaintiff with

 the impression that she might be sued again on this extinguished debt.

        26.      The letter leads the least sophisticated consumer to believe that if she does

 not "resolve" the account, she risks the possibility of a second litigation.


                                                 3
Case 1:20-cv-21990-JEM Document 1 Entered on FLSD Docket 05/12/2020 Page 4 of 6



        27.     The letter falsely represents the legal status of the alleged debt.

        28.     The letter falsely implies the threat of litigation.

        29.     In considering a debt collection letter sent on a time-barred debt offering to

 "resolve" the debt the Eleventh Circuit held:

         We conclude that this language, taken in its entirety, could plausibly
        deceive or mislead an unsophisticated consumer as to the legal status of the
        debt, even in the absence of an express threat of litigation.

 Holzman v. Malcolm S. Gerald & Assocs., Inc., 920 F.3d 1264, 1272 (11th Cir. 2019)

                           COUNT I
   FALSE REPRESENTATION OF THE LEGAL STATUS OF THE ALLEGED
                            DEBT

        30.     Plaintiff incorporates Paragraphs 1 through 29.

        31.     Defendant's letter falsely represents the status of the alleged debt in

 violation of 15 U.S.C. §1692e (2)(A).

        WHEREFORE, Plaintiff requests that the Court enter judgment in favor of

 Plaintiff and against Defendant for:

                a.     Damages;

                b.     Attorney’s fees, litigation expenses and costs of suit; and

                c.     Such other or further relief as the Court deems proper.

                                 COUNT II
              DECEPTIVE AND MISLEADING THREAT OF LITIGATION

        32.     Plaintiff incorporates Paragraphs 1 through 29.




                                                 4
Case 1:20-cv-21990-JEM Document 1 Entered on FLSD Docket 05/12/2020 Page 5 of 6



        33.     Defendant's letter deceptively and misleadingly implies the threat of

 litigation on a debt that was extinguished by a prior dismissal with prejudice in violation

 of 15 U.S.C. §1692(e).

        WHEREFORE, Plaintiff requests that the Court enter judgment in favor of

 Plaintiff and against Defendant for:

                a.     Damages;

                b.     Attorney’s fees, litigation expenses and costs of suit; and

                c.     Such other or further relief as the Court deems proper.

                            COUNT III
     CLAIMING THE RIGHT TO WHICH DEFENDANT KNOWS IT IS NOT
               ENTITLED IN VIOLATION OF THE FCCPA

        34.     Plaintiff incorporates Paragraphs 1 through 28.

        35.     Defendant claimed in its letter the right to collect a debt when Defendant

 knew it previously dismissed a suit for the very same debt against Plaintiff and thus had

 not right to collect in violation of Fla. Stat. §559.72(9).

        WHEREFORE, Plaintiff requests the Court enter judgment in favor of Plaintiff

 and against Defendant for:

                a.     Damages;

                b.     Attorney’s fees, litigation expenses and costs of suit; and

                c.     Such other or further relief as the Court deems proper.

                               COUNT IV
              DECLARATORY RELIEF AND PERMANENT INJUNCTION

        36.     Plaintiff incorporates Paragraphs 1 through 28.



                                                5
Case 1:20-cv-21990-JEM Document 1 Entered on FLSD Docket 05/12/2020 Page 6 of 6



        37.    Pursuant to 28 U.S.C §§2201 and 2202, Plaintiff seeks a declaration that

 Defendant’s letter's is in violation of the FCCPA.

        38.    Plaintiff seeks a permanent injunction prohibiting Defendant from

 continuing the collection of Plaintiff's debt.

        WHEREFORE, Plaintiff requests that the Court enter judgment:

               a.      declaring that Defendant’s practices violate the FCCPA;

               b.      permanently injoining Defendant from engaging in the violative

               practices;

               c.      Attorney’s fees, litigation expenses and costs of suit; and

               d.      Such other or further relief as the Court deems proper.

                                            JURY DEMAND

         Plaintiff demands trial by jury.

                                             DONALD A. YARBROUGH, ESQ.
                                             Attorney for Plaintiff
                                             Post Office Box 11842
                                             Ft. Lauderdale, FL 33339
                                             Telephone: 954-537-2000
                                             Facsimile: 954-566-2235
                                             don@donyarbrough.com


                                         By: s/ Donald A. Yarbrough
                                            Donald A. Yarbrough, Esq.
                                            Florida Bar No. 0158658




                                                  6
